Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed 3/26/2021.
Claims 1, 7-9, 11-19, 36-37 are pending.   Claims 2-6, 10, 20-35, 38-42 are cancelled.   
4.	The following rejections for claims 1, 7-9, 11-19, and 36-37 are modified as necessitated by amendment.  Response to arguments follows.
5.	This action is FINAL.
Withdrawn Rejections
	The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 11-19, 36-37  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tracking differences and comparison of a longitudinal mutation signature to databases , does not reasonably provide enablement for comparison of these to determine any diagnosis or therapy for the patient based upon the results.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

Breadth of the claims
The claims are drawn to a method of tracking patient health comprising obtaining a first sample from a human patient before administration and a second sample after administration of an anticancer therapeutic agent, performing a sequencing assay on cfDNA, creating a longitudinal mutation signature comparing to a databases and determining a diagnosis or therapy for the patient based upon the comparison.
Therefore the claims are drawn the determination of any diagnosis or therapy based upon any mutational signatures of the patient.  Although one can screen for 
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Teachings in the Specification and Working Examples
The specification provides correlation of TGFBR2 and before and after surgery disclosing that the gene was inactive (p. 44).  The specification asserts with regard to colorectal cancer that detecting allele frequencies discloses rather decreased to nondetectable levels after surgery (p. 45-46).  The specification further provides examples of microstatelite instability and correlation to cancer (p. 46-47).  As such there are specific correlations with regard to particular genes and cancer phenotypes, however, the claims are broader to any disease or treatment.   The specification has not provided that such correlations are predictable based upon merely making a molecular signature with any variants.  The specification further, does not provide support for which variants would be predictive of an association to disease or treatment. 
The claims are drawn to cancer patients and as such the specification has not provided which diagnosis from a cancer patient will provide diagnosis of any disease.   The disease could be any disease not limited to cancer types and therefore the diagnosis could be any association with that disease.  Furthermore the determining therapy is not limited to a particular type of therapy or even to cancer therapies and it is not clear there is an association with anti-cancer therapeutic agent.  Therefore the 
The predictability or unpredictability of the art and degree of experimentation
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable
The art teaches that presence of SNPs in the same gene does not indicate that each of the genes is associated with the same diseases. Meyer et al. (US Publication 2003/0092019 May 15, 2003), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia. Specifically Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, and therefore an association exists. Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease. Thus, Meyer exemplifies that the association of a single SNP in a gene does not indicate that all SNPs within the gene are associated with the disease. 
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

Quantity of Experimentation and conclusion
	The quantity of experimentation in this area is large because the claims require a 
  Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Accordingly, in view of the guidance in the art, and the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the claimed invention.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguetmsn following. 
The reply asserts that the signatures are compared to known databases of healthy and sick individuals to determine which features indicate the presence or absence of 
These arguetmsn have been reviewed but have not been found persuasive.
The specification does not appear to provide any limiting definition as such it is not clear what “4 specific elements” the applicant is referring to in the arguetmsn.  Furthermore the claims are tracking patient health “in a cancer patient”.  If the patient already has been diagnosed with cancer, it is not clear what diagnosis and therapy is being encompassed in the claims and as such the claims still are very broad and reads on any diagnosis or therapy. The reply appear to be asserting that one takes the longitudinal mutation signature and compare to one or more databases of patients with known health statuses, however, the claims only require comparing it is not clear which variants or how similar the databases should be or even which mutation signatures are correlative to the “determined diagnosis or therapy”.  The reply asserts that the examiner has not provided undue experimentation however, as noted above there are specific correlations with regard to particular genes and cancer phenotypes, however, the claims are broader to any disease or treatment.   The specification has not provided 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634